Citation Nr: 1503401	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability under chapter 11 of title 38, United States Code.  The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).

Examination in July 2012 reveals that the Veteran had effective function other than that which would be equally well served by an amputation with prosthesis in his feet and knees.  In a treatment note dated in October 2012 there is a notation regarding a motorcycle helmet.  This leads to the inference that the Veteran rode a motorcycle.  Thereafter, in February 2013 a private provider noted that the Veteran was using crutches, walker, railings and furniture to help with ambulation and had about nine falls in the prior months.  He reported that there has been an increased episodic functional loss in the use of his lower extremities as well as diminished use of his upper extremities.  This affected his balance as well as propulsion and caused him to use the assistive devices.  However, the provider identified the Veteran's peripheral neuropathy, for which the Veteran is not in receipt of service-connected benefits, as well as the Veteran's lumbar radiculopathy.  As such, it is unclear whether the Veteran's service-connected conditions cause loss of use of both of the Veteran's lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair or whether the Veteran has loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Therefore, the Board finds it necessary to remand the claim for the Veteran to be afforded another examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran receives continued care from VA; however, the record does not reveal VA treatment records dated subsequent to January 2013.  On remand, attempts must be made to obtain and associate with the claims file VA records of treatment regarding the Veteran dated since January 2013.  See 38 C.F.R. § 3.159 (2014).

In a chart prepared by the Veteran and received by VA in June 2013 the Veteran indicates that he receives continued treatment at Sanford Health and identifies specific dates of treatment through 2013.  A provider note dated in February 2013 also indicates continued private treatment.  However, complete treatment records from Sanford Health have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Sanford Health.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA medical records pertaining to the Veteran dated since January 2013.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records of the Veteran's treatment at Sanford Health.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected disabilities.  The claims file must be made available to the examiner.  

The examiner must render an opinion regarding whether the Veteran has (i) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (ii) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The examiner is asked to comment upon the Veteran's riding of a motorcycle in regard to the Veteran's balance problems.

The examiner is requested to provide a rationale for any opinion expressed. 

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


